Cordy, J.
(dissenting, with whom Marshall, C.J., and Cowin, J., join). “In a noncapital case such as this, we do not conduct an independent analysis when a trial judge reduces a verdict to a lesser offense.” Commonwealth v. Woodward, 427 Mass. 659, 668 (1998) (Woodward). The judge “has the advantage of face to face evaluation of the witnesses and the evidence at trial” and is thus “in a far better position than we are to make the judgment required by [Mass. R. Crim. P. 25 (b) (2), 378 Mass. 896 (1979)].” Commonwealth v. Cobb, 399 Mass. 191, 192 (1987). Consequently, our consideration of a judge’s decision to reduce a verdict is limited to “whether the judge abused his discretion or committed an error of law.” Commonwealth v. Gaulden, 383 Mass. 543, 557 (1981). The court concludes that the judge abused her discretion in reducing the verdict from murder in the second degree to involuntary manslaughter. In my view, it reaches this conclusion by simply substituting its judgment for that of the judge who saw and heard the evidence. While we might not have decided the matter as the trial judge did, that is not a proper application of the deferential standard that we profess to apply to such decisions. Because I perceive nothing other than a conscientious judge acting to ensure that justice was more nearly achieved by intelligently and honestly assessing both the weight of the evidence on a determinative element of the crime, and whether the verdict was disproportionate, I respectfully dissent.
As we noted in Woodward, supra at 670, quoting Commonwealth v. Sires, 413 Mass. 292, 303-304 n.14 (1992), the difference between the elements of third prong malice (murder in the second degree) and manslaughter “lies in the degree of risk of physical harm that a reasonable person would recognize was created by particular conduct, based on what the defendant knew. The risk for the purposes of the third prong of malice is that there was a plain and strong likelihood of death. . . . The *302risk that will satisfy the standard for . . . involuntary manslaughter ‘involves a high degree of likelihood that substantial harm will result to another.’ ” This is a very fine line, and the judge weighed the evidence with that in mind. She found that its weight was more consistent with wilful and wanton conduct (involuntary manslaughter) than with third prong malice. She did so by considering all the evidence, taken together, including that of the Commonwealth’s experts and of the defendant, which she was fully entitled to do. Commonwealth v. Keough, 385 Mass. 314, 321 (1982) (defendant’s testimony can be considered, and if believed, relied on by judge in reducing verdict). See Woodward, supra at 668-669.1 She found that the defendant’s conduct likely consisted of a single shaking lasting a few seconds, possibly “under the sway of the painful memories” of the death of another of his children.2 She also considered her knowledge of other murder and manslaughter verdicts in the Commonwealth involving fatal batteries on children, and the familiar pattern of repeated prior injuries or caretaker abuse found in those cases but not in this one.3
In the end, she concluded that “[tjhis was a tragic case of an overwhelmed father and husband who, alone and unaccustomed *303to the difficult task of caring for a newborn infant, reacted to a stressful situation with lamentable panic and confusion,” and that the defendant “succumbed to the frailty of the human condition, see Commonwealth v. Bearse, 358 Mass. 481, 487 (1970), and committed a momentary act of ‘extraordinarily poor judgment,’ Commonwealth v. Kinney, 361 Mass. 709, 713 (1972); Commonwealth v. Baker, 346 Mass. 107, 118 (1963).” All of these conclusions find support in the evidence, and not just in the defendant’s testimony. And all bear on the weight of the case on the question of malice.
The court weighs the evidence differently from the trial judge, concluding that it “clearly supported a verdict of murder in the second degree.” Ante at 297. This is not our role. While there is little doubt that the evidence supported the jury’s verdict of murder in the second degree, that is neither the test nor the standard under rule 25 (b) (2). See Woodward, supra at 666 (“the responsibility [under rule 25 (b) (2)] may be exercised by the trial judge, even if the evidence warrants the jury’s verdict”); Commonwealth v. Gaulden, supra at 555 (rule 25 [b] [2] “empowers] a judge ... to ‘order the entry of a finding of guilty of any offense included in the offense charged in the indictment,’ without regard to the fact that the evidence warranted the jury’s verdict of guilty of the greater offense”). In our constrained assessment of a verdict reduction under that rule, we are not to reweigh the evidence and second guess the trial judge’s assessment of it. “Rule 25 (b) (2) places the matter in the hands of the judge who heard the witnesses, and we should not undertake to substitute our judgment for [hers].” Id. at 557.
We have consistently followed this admonition until now. Since 1979, when the Legislature amended G. L. c. 278, § 11 (now embodied in rule 25 [b] [2]), to grant trial judges the power to enter a finding of guilty of any lesser included offense in criminal cases, appellate courts have reversed verdict reductions on only three occasions.4 On each occasion, the judge was *304reversed because the reason for reducing the verdict was not germane to the weight of the evidence on the charged offense. See Commonwealth v. Rolon, 438 Mass. 808, 822-825 (2003) (reversing order reducing verdict from felony-murder in first degree to murder in second degree where judge invoked irrelevant theory of provocation and improperly rejected doctrine of joint venture); Commonwealth v. Sabetti, 411 Mass. 770, 780-781 (1992) (reversing order reducing verdict from trafficking in cocaine to possession of cocaine with intent to distribute where judge found that defendant did not know that he possessed over twenty-eight grams of cocaine, fact irrelevant to crime for which he was convicted); Commonwealth v. Burr, 33 Mass. App. Ct. 637, 639-643 (1992) (reversing order reducing verdicts from trafficking in cocaine to possession of cocaine with intent to distribute based on trial judge’s apparent disagreement with harshness of mandatory minimum sentence required by trafficking conviction, and where weight of cocaine was undisputed at trial). This is not such a case. On no occasion has an appellate court decided to reweigh evidence that it never heard in the first instance, and to reverse a judge’s *305carefully articulated decision on that basis.5
The court notes that the authority given trial judges by rule 25 (b) (2) is “similar to our power to review capital cases under G. L. c. 278, § 33E, and a trial judge’s decision on [such a motion] ‘should be guided by the same considerations.’ ” Ante at 291, quoting Commonwealth v. Gaulden, supra at 555. While this is a fair enough statement of the law, the court seems to have forgotten an observation made a long time ago: “[U]nder § 33E review, this court has proceeded . . . with the disadvantage of not seeing and hearing the witnesses.... A trial judge does not have that disadvantage” (citation omitted). Commonwealth v. Gaulden, supra at 554. Even with that disadvantage, the court, in Commonwealth v. Kinney, 361 Mass. 709, 713 (1972), saw its way clear to reduce two convictions of murder in the second degree (where the weapon used was a handgun) to involuntary manslaughter, when it concluded that the weight of the evidence was “that [the defendant] was confused and frightened rather than enraged.” It is hard to say that the judge here was not “guided by the same considerations,” having the further advantage of actually seeing and hearing the witnesses.
Although the evidence was sufficient to warrant the jury’s verdict as a matter of law, Commonwealth v. Gaulden, supra at 553-555, there was no abuse of discretion in the judge’s decision that justice would be more nearly achieved if the verdict was reduced from murder in the second degree to involuntary manslaughter.

The court finds that the judge could not rely on Lyons’s testimony as a ground to reduce the verdict because uncontroverted testimony at trial discredited Lyons’s account of the events of June 28, 1998, and because the judge acknowledged Lyons’s “implausible” accounts to the police and paramedics. Ante at 295-296. Nothing in our case law, however, suggests that a judge is not permitted to credit some, but not all, of a defendant’s testimony, in deciding on a motion under Mass. R. Grim. R 25 (b) (2), 378 Mass. 896 (1979), just as any factfinder is entitled to do when evaluating the testimony of any other witness.


The court cites Commonwealth v. Starling, 382 Mass. 423, 426 (1981), for the proposition that “evidence of a single blow to a young child may be sufficient to support a jury’s finding of malice.” Ante at 294. The victim’s death in that case, however, was caused not by shaking, but rather by “one or more ‘very severe’ blows to the chest or abdomen with a blunt instrument such as a fist, a foot, or a board.” Commonwealth v. Starling, supra at 425.


In Commonwealth v. Woodward, 427 Mass. 659, 670 (1998) (Woodward), we held that the judge did not abuse his discretion in concluding that the jury verdict of murder in the second degree was not proportionate with convictions in similar cases, where there was no evidence of repeated caretaker abuse in that case. Here, similarly, the judge reasonably relied on “the lack of any evidence that the defendant had inflicted any prior abuse or injuries on any of his children, especially [the victim].”


The power to reduce verdicts is sparingly exercised by trial judges. In the past twenty-six years, the Commonwealth has appealed from such reductions in only thirteen cases: Commonwealth v. Rolon, 438 Mass. 808 (2003) (order *304reducing verdict from felony-murder in first degree to murder in second degree reversed); Woodward, supra (order reducing verdict from murder in the second degree to involuntary manslaughter affirmed); Commonwealth v. Ghee, 414 Mass. 313 (1993) (order reducing verdict from murder in first degree to murder in second degree affirmed); Commonwealth v. Sabetti, 411 Mass. 770 (1992) (order reducing verdict from trafficking in cocaine to possession with intent to distribute reversed); Commonwealth v. Aguiar, 400 Mass. 508 (1987) (issue of verdict reduction not decided where defendant’s conviction of murder in first degree reversed on other grounds); Commonwealth v. Cobb, 399 Mass. 191 (1987) (order reducing verdict from murder in second degree to manslaughter affirmed); Commonwealth v. Millyan, 399 Mass. 171 (1987) (order reducing verdict from murder in first degree to murder in second degree affirmed); Commonwealth v. Keough, supra (order reducing verdict from murder in second degree to manslaughter affirmed); Commonwealth v. Gaulden, 383 Mass. 543 (1981) (order reducing verdict from murder in second degree to manslaughter affirmed); Commonwealth v. Lamar L., 61 Mass. App. Ct. 1121 (2004) (order reducing verdicts of youthful offender to findings of delinquency affirmed); Commonwealth v. Burr, 33 Mass. App. Ct. 637 (1992) (order reducing verdict from trafficking in cocaine to possession with intent to distribute reversed); Commonwealth v. Greaves, 27 Mass. App. Ct. 590 (1989) (order reducing verdict from murder in second degree to manslaughter affirmed); Commonwealth v. Zitano, 23 Mass. App. Ct. 403 (1987) (order reducing verdict from murder in second degree to manslaughter affirmed).


The appellate courts have affirmed verdict reductions on nine occasions, without disturbing the judges’ assessment of the weight of the evidence. In Commonwealth v. Aguiar, supra, this court considered but did not decide the verdict reduction issue, as the conviction was reversed on other grounds. See note 4, supra.